DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites "the one or more marks" in line 4. The antecedent basis is unclear since the claim recites "a plurality of marks" in line 2. It is unclear whether the limitation intends to refer to "one or more of the plurality of marks" or to "the plurality of marks." For the purpose of examination is assumed to refer to the plurality of marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (JP 2017065602, with US 2020/0231011 as English language equivalent).
Regarding claim 21, Sekine discloses a tire comprising sidewall portion with mark indicating portion having one or more marks, wherein the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion and one or more marks formed on the reference surface in a convex manner (see circumferential band comprising longitudinal protrusion portions 40 on side surface 31, Figs. 3, 4), the surface of the mark is provided with a ridge line extending obliquely with respect to a tire radial direction (see corner portion 42), a first surface portion, and a second surface portion (see inclined sides 41). As can be seen in Fig. 4, the first and second surface portions (inclined surfaces 41) are inclined with a height decreasing from the ridge line (corner 42). The ridge line extends diagonally on the surface of each mark and the entire ridge line is arranged on a single arcuate curved line without an inflection point over an entire length thereof in a front view (see Fig. 3, the central line has a slight curvature). When a smallest parallelogram is applied to surround the mark, the line extends to connect diagonal neighborhoods (see annotated Fig. 3 below).

    PNG
    media_image1.png
    434
    517
    media_image1.png
    Greyscale

Regarding claim 23, the height of the reference surface varies in a length direction of the ridge line with the height gradually and smoothly decreasing from a center in the length direction toward both ends (see cross section of 40 in Figs. 1, 9, [0058]).
Regarding claim 26, the mark indicating portion has a plurality of marks wherein the ridgelines of the marks are inclined to a same side (see Fig. 18 and 19 embodiments, [0104]). Here, the plural marks that are inclined to the same side are construed as the mark indicating portion. 
Regarding claim 27, the ridge line is formed with an arcuate shape with height gradually and smoothly decreasing from a center toward both ends (see Figs. 1, 9, [0058]).
Regarding claim 28, the mark indicating portion has a plurality of marks wherein the ridgelines of the marks are inclined to a same side (see Fig. 18 and 19 embodiments, [0104]). Here, the plural marks that are inclined to the same side are construed as the mark indicating portion. Further, the ridge line is formed with an arcuate shape with height gradually and smoothly decreasing from a center toward both ends (see Figs. 1, 9, [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and further in view of at least one of Arendt (DE 4111345, with English machine translation), Wakamatsu (JP H09-226328, with English machine translation), or Matsumoto (US 2013/0263992).
Regarding claim 1, Itabashi discloses a tire comprising a sidewall portion provided with a mark indicating portion (see Figs. 5, 10 with mark 12), the mark indicating portion comprising a reference surface (sidewall surface 10), and the mark formed on the reference surface in a convex manner (see cross section in Fig. 5, 10). The surface of each mark is provided with a ridge line (see peak point of contour 13), a first surface portion and a second surface portion (see flat portions of the contour extending from the ridge line). Each of the first and second surface portions is inclined so that a height from the reference surface is decreased as it goes away from the ridge line (height goes from H2 to H1 in Figs. 5, 10). The surface of each mark consists of a side surface portion extending outward in a tire axial direction from the reference surface portion (the contour surface 13 extends outward at its edges by a height H1 from the sidewall--the surface that forms the height H1 is the sidewall surface portion; see Fig. 5, 10), a first surface portion, and a second surface portion. The entire first and second surface portions are inclined in one direction with respect to the axial direction (see Fig. 5, 10). 
Itabashi illustrates the ridge line as extending radially or circumferentially and does not expressly disclose the ridge line as extending obliquely with respect to the tire radial direction. In the same field of endeavor of tire sidewall markings, Kitamura discloses a tire having markings with protruding portions 9 defining triangular cross sections comprising a ridge line and inclined surfaces (see Figs. 11, 14, 16-18 20). Kitamura teaches that while it is preferable that the protruding portion 9 gradually change the inclined surfaces in the circumferential cross-section shape, a radial cross-sectional shape or a cross-sectional shape cut obliquely with respect to the radial direction may be used ([0039]). In other words, Kitamura discloses that the triangular cross-section shape may be oriented obliquely as an alternative to circumferential or radial orientations. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridge line of Itabashi to extend obliquely to the tire radial direction since Kitamura teaches that a diagonal orientation is alternative to circumferential and radial orientations ([0039]). One would have been motivated to arrange the ridgeline obliquely to enhance the decorative appearance and light reflection of the marking and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
While Itabashi and Kitamura disclose linear ridge lines, it is well known in the tire art to configure tire marking ridge lines as curved. For example, Arendt, similarly directed towards a marking having ridge lines, discloses ridge lines with a slightly curved course as a variant of lines having a linear course ([0020], Fig. 1 vs. 5). Wakamatsu, similarly directed towards a letter marking, teaches configuring the ridgelines with curvilinear paths rather than linear paths to enhance light reflectivity ([0010], see Fig. 3). Matsumoto, similarly directed towards sidewall markings, teaches arc shaped ridges as an alternative to linear ridges ([0055], see Fig. 3 vs. 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridge line in Itabashi as curved since curved ridge lines are an art recognized alternative to linear ridge lines for decorative tire markings as shown for example by at least one of Arendt, Wakamatsu, or Matsumoto (see discussion above). One would have been motivated to enhance the decorative appearance and reflection of the marking and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claims 2, the ridge lines in Itabashi and Kitamura have constant height (Itabashi, Fig. 5, 10).
Regarding claim 5, the surfaces are flat surfaces in Itabashi (Fig. 5, 10).
Regarding claims 13, 14, and 24, Itabashi does not expressly disclose the ridge line height as varying in the length direction, decreased gradually or smoothly from a center, or an arcuate shape in height direction. Itabashi does teach that the invention can combine the disclosed embodiments, for example varying the height in both the radial and circumferential directions of the tire [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the triangular cross-section marking of Itabashi (modified) with another variable height in the radial or circumferential direction embodiment taught by Itabashi (see Figs. 1-4, 6-9, embodiments encompass both linear and curved surfaces; see Fig. 4 and 9 in particular) since Itabashi expressly teaches that the embodiments can be combined together to create height variations in multiple directions ([0052]). Inclining the first and second surface portions in multiple directions would result in a ridge line defined by the junction of the two surface portions that varies in the height direction (and curves in the case of curved surface portion embodiments). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and at least one of Arendt (DE 4111345, with English machine translation), Wakamatsu (JP H09-226328, with English machine translation), or Matsumoto (US 2013/0263992) as applied to claim 1  above, and further in view of Muhlhoff (US 20120227879).
Regarding claim 6, Itabashi does not disclose the reference surface or the surface of the mark as provided with a plurality of small protruding portions. In the same field of endeavor of tires, Muhlhoff discloses configuring the visible surface of a tire with a multiplicity of tufts or parallel blades in order to improve the contrast effect of patterns and markings on a tire ([0001, 0008,0009]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the reference surface and/or the marking surfaces in Itabashi with a plurality of protrusions (tufts/blades) as taught by Muhlhoff for the purpose of improving the contrast effect and visualization of the markings.
Regarding claim 7, the Muhlhoff discloses truncated conical protrusions (Fig. 1).
Regarding claim 8, Muhlhoff teaches a diameter of 0.03 to 0.5mm (30 to 500 micro meters) and a height greater than 0.1 mm (with a preferable height/diameter ratio of 2 to 4) ([0033-0034]). Further, Muhlhoff teaches a tuft density of greater than five tufts per mm2 ([0033])--which yields a tuft pitch of less than 1mm (1000 micro meters; about 1/5 mm2 area per tuft yields about 0.45 mm between tufts [√1/5]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the diameter, height, and pitch within the claimed ranges since Muhlhoff discloses diameter, height, and density ranges which yield tuft dimensions that fall within or overlap the claimed ranges.
Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and at least one of Arendt (DE 4111345, with English machine translation), Wakamatsu (JP H09-226328, with English machine translation), or Matsumoto (US 2013/0263992) as applied to claim 1 above, and further in view of Zimmer (US 20060032569).
Regarding claims 11 and 12, Itabashi does not disclose a base portion. It would have been obvious, however, to a person having ordinary skill in the art at the time of the invention to have configured the marking portion of Itabashi with a base portion since Zimmer, similarly directed towards a tire sidewall marking, teaches that a marking may be formed on a sidewall surface that is flush, raised or recessed relative to the surrounding sidewall ([0046]) and discloses providing a marking on a raised sidewall surface 6A that is raised from the surrounding proximal surface ([0054], Fig. 2A). One would have been motivated based on decorative design choice or to enhance the visibility of the marking by providing a raised platform from which to display it.
As to claim 12 where the height of the ridge line from the reference surface (base) is greater than the height of the base from the sidewall surface, Zimmer does not expressly disclose the height of the base or the marking; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have adjusted the heights of the base and marking in order to control their prominence and visibility to observers. It is noted that the markings and base are designed for decoration and conveying information on the tire sidewall. It would have been within the purview of a person having ordinary skill in the art to adjust the heights of the base and marking portions based on the aesthetic design choice. 
Regarding claim 20, while Itabashi does not disclose a surrounding rib, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark with a surrounding rib since Zimmer, similarly directed towards a tire sidewall marking, teaches providing a scuff rib 8 that surrounds a raised sidewall surface marking to provide scuff protection ([0054]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and at least one of Arendt (DE 4111345, with English machine translation), Wakamatsu (JP H09-226328, with English machine translation), or Matsumoto (US 2013/0263992) as applied to claim 1 above, and further in view of Fujioka (US 20100051159).
Regarding claims 11 and 12, Itabashi does not disclose a base portion. It would have been obvious, however, to a person having ordinary skill in the art at the time of the invention to have configured the marking portion of Itabashi with a base portion since Fujioka, similarly directed towards a tire sidewall marking, teaches providing a mark portion with a base portion to allow the mark to be more distinguishable and visible from the sidewall ([0004,0007]). As to claim 12, Fujioka show the mark height as larger than the height of the base portion from the sidewall (Fig. 9, [0046], portion 43 at greater height than 41).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and at least one of Arendt (DE 4111345, with English machine translation), Wakamatsu (JP H09-226328, with English machine translation), or Matsumoto (US 2013/0263992) as applied to claim 1 above, and further in view of Makris (EP 0490247).
Regarding claim 25, Itabashi discloses a plurality of marks having a solid letter pattern ([0024]). While Itabashi and Kitamura do not expressly disclose forming the ridge lines of each mark to be inclined to a same side, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the letters with the same inclination since it is conventional to form words on a tire wherein each letter (mark) is provided with the same pattern--for example, see Makris (See Fig. 1 wherein each of the letters has to same decorative pattern applied). One would have been motivated to provide the same decorative design across the letters of the word to provide consistency in the marking and to achieve a desired aesthetic design.
Itabashi does not expressly disclose the ridge line height as formed with arcuate shape that decreases gradually and smoothly from a center in height direction. Itabashi does teach that the invention can combine the disclosed embodiments, for example varying the height in both the radial and circumferential directions of the tire [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the triangular cross-section marking of Itabashi (modified) with another variable height in the radial or circumferential direction embodiment taught by Itabashi (see Figs. 4 and 9, embodiments encompass curved surfaces whose height decreases from center to ends) since Itabashi expressly teaches that the embodiments can be combined together to create height variations in multiple directions ([0052]). Inclining the first and second surface portions in multiple directions would result in a ridge line defined by the junction of the two surface portions that varies in the height direction (and curves in the case of curved surface portion embodiments).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H10-086615, with English machine translation) in view of Kitamura (JP 2007-083604, with English machine translation) and further in view of Makris (EP 0490247).
Regarding claim 29, Itabashi discloses a tire comprising a sidewall portion provided with a mark indicating portion (see Figs. 5, 10 with mark 12), the mark indicating portion comprising a reference surface (sidewall surface 10), and the mark formed on the reference surface in a convex manner (see cross section in Fig. 5, 10). The surface of each mark is provided with a ridge line (see peak point of contour 13), a first surface portion and a second surface portion (see flat portions of the contour extending from the ridge line). Each of the first and second surface portions is inclined so that a height from the reference surface is decreased as it goes away from the ridge line (height goes from H2 to H1 in Figs. 5, 10). The surface of each mark consists of a side surface portion extending outward in a tire axial direction from the reference surface portion (the contour surface 13 extends outward at its edges by a height H1 from the sidewall--the surface that forms the height H1 is the sidewall surface portion; see Fig. 5, 10), a first surface portion, and a second surface portion. The entire first and second surface portions are inclined in one direction with respect to the axial direction (see Fig. 5, 10). 
Itabashi illustrates the ridge line as extending radially or circumferentially and does not expressly disclose the ridge line as extending obliquely with respect to the tire radial direction. In the same field of endeavor of tire sidewall markings, Kitamura discloses a tire having markings with protruding portions 9 defining triangular cross sections comprising a ridge line and inclined surfaces (see Figs. 11, 14, 16-18 20). Kitamura teaches that while it is preferable that the protruding portion 9 gradually change the inclined surfaces in the circumferential cross-section shape, a radial cross-sectional shape or a cross-sectional shape cut diagonally with respect to the radial direction may be used ([0039]). In other words, Kitamura discloses that the triangular cross-section shape may be oriented diagonally as an alternative to circumferential or radial orientations. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the ridge line of Itabashi to extend obliquely to the tire radial direction since Kitamura teaches that a diagonal orientation is alternative to circumferential and radial orientations ([0039]). One would have been motivated to arrange the ridgeline obliquely to enhance the decorative appearance and light reflection of the marking and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Itabashi discloses a plurality of marks having a solid letter pattern ([0024]). While Itabashi and Kitamura do not expressly disclose forming the ridge lines of each mark to be inclined to a same side, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the letters with the same inclination since it is conventional to form words on a tire wherein each letter (mark) is provided with the same pattern--for example, see Makris (See Fig. 1 wherein each of the letters has to same decorative pattern applied). One would have been motivated to provide the same decorative design across the letters of the word to provide consistency in the marking and to achieve a desired aesthetic design.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Itabashi (JP H10-086615), Kitamura (JP 2007-083604), and by Sekine et al. (JP 2017065602). Itabashi and Kitamura disclose marks provided with a ridge line and consisting of two inclined faces and a side surface portion. While Kitamura discloses that a cross-sectional shape cut obliquely with respect to the radial direction may be used ([0039]), Itabashi and Kitamura fail to teach or suggest the ridge line as an actuate curved line and extending diagonally. Examiner notes that "extends diagonally" has been specially defined in the specification to mean extending in a direction so as to connect between diagonal neighborhoods of the smallest parallelogram surrounding the mark (see page 7, lines 5-17). Sekine discloses a sidewall mark having ridge line and two inclined surfaces but fails to teach or suggest the mark as consisting of "a side surface portion extending outward in a tire axial direction from the reference surface so as to surround the or each mark entirely" along with the two inclined surface portions.

Response to Arguments
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive. Applicant argues that Itabashi in view of Kitamura fail to teach or suggest the ridge line is an arcuate curved line as a whole in a front view of the or each mark.
Examiner acknowledges that Itabashi and Kitamura each illustrate linear ridge lines and do not disclose curved ridge lines. However, it is well known in the tire art to configure the ridgelines of decorative marks as curved instead of linear as shown for example by at least one of Arendt, Wakamatsu, or Matsumoto (see discussion above). One would have been motivated to enhance the decorative appearance of the marking and because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749